                             7:20-cv-07478-CS Document 7 Filed 10/26/20
                      Case 7:20-cv-07954-CS                              10/22/20 Page 1 of 2
For the reasons set forth by counsel, and on consent of all parties, the motion is granted. The Clerk of Court is
respectfully directed to consolidate No. 20-CV-7954 with No. 20-CV-74798, and to terminate Doc. 7 in No. 20-
CV-7954.

          UNITED STATES DISTRICT COURT
          SOUTHERN DISTRICT OF NEW YORK
          ________________________________________
                                                                                                   10/26/20
          In re:

           Bryan Starling,                                     Case No.: 13-36564



                 Debtor.
           ____________________________________/

           Continental Service Group, Inc.,                    Civil Docket No.: 7:20-cv-07954-UA

                    Appellant,

           v.

           Bryan Starling,

                 Appellee.
          ____________________________________/

           CONTINENTAL SERVICE GROUP, INC.’S CONSENT MOTION TO CONSOLIDATE

                   Defendant Continental Service Group, Inc., by and through its attorneys Lippes Mathias

          Wexler Friedman LLP, and pursuant to Federal Rules of Civil Procedure 42, moves this Court for

          an Order consolidating the pending matter In re Bryan Starling, Case No.: 20-cv-7478 (CS) with

          the subject action In re Bryan Starling, Case No.: 7:20-cv-07954-UA. This Motion is based on the

          accompanying Memorandum of Law and Declaration of Brendan H. Little, with exhibit.

                   WHEREFORE, the Defendant Continental Service Group, Inc., respectfully requests that

          this Court grant its Consent Motion and consolidate In re Bryan Starling, no. 20-cv-7478 (CS)

          with the subject action In re Bryan Starling, Case No.: 7:20-cv-07954-UA, together with any other

          and further relief this Court deems necessary and proper.




                                                          1
         Case 7:20-cv-07478-CS
              7:20-cv-07954-CS Document 7 Filed 10/26/20
                                                10/22/20 Page 2 of 2




DATED:     October 22, 2020

                                   LIPPES MATHIAS WEXLER FRIEDMAN LLP

                                   /s Brendan H. Little
                                   Brendan H. Little, Esq.
                                   Tessa R. Scott, Esq.
                                   Attorneys for Continental Service Group, Inc.
                                   50 Fountain Plaza, Suite 1700
                                   Buffalo, NY 14202
                                   P: 716-853-5100
                                   F: 716-853-5199
                                   E: blittle@lippes.com
                                      tscott@lippes.com




                                      2
